           Case MDL No. 2804 Document 5000 Filed 07/24/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      County of Kern, et al. v. Purdue Pharma L.P. et al.,             )
            E.D. California, C.A. No. 1:19-00557                       )               MDL No. 2804


              ORDER VACATING CONDITIONAL TRANSFER ORDER
           AND VACATING THE JULY 25, 2019, HEARING SESSION ORDER


        A conditional transfer order was filed in this action (Kern County) on May 7, 2019. Prior
to expiration of that order’s 7-day stay of transmittal, plaintiffs in Kern County filed a notice of
opposition to the proposed transfer. Plaintiffs later filed a motion and brief to vacate the conditional
transfer order. The Panel has now been advised that Kern County was remanded to the Kern County
Superior Court, California, by the Honorable Lawrence J. O'Neill in an order filed on July 23, 2019.


     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-92" filed on May 7, 2019, is VACATED insofar as it related to this action.

       IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on June 18, 2019, are VACATED insofar as they relate to this action.


                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
